Case: 12-11281   Date Filed: 05/29/2013   Page: 1 of 3


                                                         [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                      ________________________

                            No. 12-11281
                        Non-Argument Calendar
                      ________________________

                   D. C. Docket No. 1:10-cv-03686-SCJ

RES-GA SCL, LLC,

                                                              Plaintiff-Appellee,

                                  versus

STONECREST LAND, LLC,
WAYNE H. MASON,
GARY BROCK,

                                                       Defendants-Appellants.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                             (May 29, 2013)

Before CARNES, WILSON, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 12-11281     Date Filed: 05/29/2013    Page: 2 of 3


      Appellants Stonecrest Land, LLC, Wayne Mason, and Gray Brock appeal

the district court’s denial of their request for attorneys’ fees and costs as a

condition of this suit’s dismissal without prejudice. Appellants argue that the

court abused its discretion when it did not require payment of the fees and costs

because Appellee RES-GA SCL, LLC, did not disclose the FDIC’s interest in it

until at least ten months after filing the complaint despite the existence of court

opinions suggesting that the FDIC’s presence would defeat diversity jurisdiction.

Further, Appellants assert that a large portion of the motion for summary judgment

that it prepared in this case will not be useful in the state court case that Appellee

has instituted because it involves federal common law.

      Federal Rule of Civil Procedure 41(a)(2) permits a plaintiff to dismiss

voluntarily an action “by court order, on terms that the court considers proper.”

Fed. R. Civ. P. 41(a)(2). Such a dismissal is without prejudice unless otherwise

specified by the court. Pontenberg v. Boston Scientific Corp., 252 F.3d 1253,

1255 (11th Cir. 2001). The district court is accorded broad discretion in

dismissing under Rule 41(a)(2), and we reverse only for abuse of that discretion.

Id. at 1255-566.

      Before the district court, Appellants argued only that Appellee did not

disclose its relationship with the FDIC as the reason for imposing fees and costs or

                                           2
              Case: 12-11281     Date Filed: 05/29/2013    Page: 3 of 3


even dismissing with prejudice. They did not argue that their research into any

issue would be wasted. And now, they do not respond to Appellee’s argument that

the research was on a non-issue anyway. Further, they do not respond to

Appellee’s assertion that it offered to refile the case in state court and have both

parties submit the same filings, including the motions for summary judgment.

Because it appears that little work would be lost, we cannot say that the district

court abused its broad discretion when it dismissed this case without prejudice and

imposed no fees or costs.

AFFIRMED.




                                           3